Citation Nr: 1146662	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a back injury.

2.  Entitlement to service connection for a disorder of the right ribs, claimed as a right side rib injury.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to residuals of a back and right side rib injury.

4.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to residuals of a back and right side rib injury.


REPRESENTATION

Appellant represented by:	Peter E. Schurig, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  An April 2005 rating decision denied the claims for service connection for a low back injury, an injury to the ribs on the right side, and dysthymic disorder (claimed as depression).  A November 2008 rating decision denied the claim for service connection for sciatica of the left lower extremity (claimed as left leg and foot).

In February 2010 the Veteran testified at a hearing before RO personnel.  The transcript of this hearing is of record.

In correspondence received in November 2010 the Veteran indicated that he was unable to appear for a scheduled Travel Board hearing for which he was notified in October 2010.

In August 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in October 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for erectile dysfunction, to include Peyronie's disease, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the entire claims file and finds that further development is required before deciding the claims on appeal.

The Veteran outlined his contentions in multiple, detailed statements throughout the pendency of the appeal.  He contends that while he was stationed at Keesler Air Force Base (AFB) in Biloxi, Mississippi for Morse Code radio school, he fell during a training exercise in February 1967 and injured his back and fractured his right side ribs.  He stated that he was hospitalized on base for approximately two weeks.  Following the claimed injury, he was no longer able to sit for a long period of time.  As a result, he was taken out of radio school and placed on "casual status" for a few weeks until he was reassigned and cross-trained to work in personnel at McConnell AFB, which allowed him to move around as needed and stay in the Air Force.  He believes that his service personnel records clearly document that he was injured in February 1967.

In an April 1966 enlistment report of medical history, the Veteran identified a history of shortness of breath; pain or pressure in his chest; and bone, joint, or other deformity.  A physician's summary elaborated that the Veteran had a right chest wall deformity with pain and dyspnea.  In a June 1970 separation report of medical history, he denied ever having or currently having a history of broken bones; bone, joint, or other deformity; pain or pressure in his chest; swollen or painful joints; cramps in his legs; or depression or excessive worry.  He checked "no" to "ever hav[ing] any illness or injury other than those already noted."  He did check "yes" to having "back trouble of any kind," and a physician's summary elaborated that he had occasional low back pain with no complications and no sequalae.  A June 1970 separation medical examination report reflected that clinical evaluation of the spine, lungs and chest, lower extremities, and psychiatric functioning were normal.

A record of the claimed February 1967 injury was not documented in the Veteran's service treatment records; however, the Veteran submitted lay statements from his wife, whom he married in April 1967, and from a buddy, R. S.  His wife relayed that the Veteran called and wrote letters during military service regarding a February 1967 injury to his back and ribs and that he was subsequently reassigned to McConnell AFB.  She indicated that his back and ribs had given him trouble since the injury.  The buddy described meeting the Veteran in April 1967 as they were both processing out of Keesler AFB to McConnell AFB.  He recalled that the Veteran told him that while coming back from class in formation, he fell on his wrist and ribs and twisted his lower back and was sent to the base hospital for his injuries.  

The RO attempted to locate inpatient clinical records, hospital reports, and outpatient treatment records from Keesler AFB documenting the February 1967 injury, but received negative replies in March 2005, January 2008, and April 2008.  The RO also attempted to locate any record of the alleged injury from Fort Meade and McConnell AFB, but again received a negative response.  The RO detailed its efforts to locate any additional service treatment records in memoranda to the file dated in July 2008 and July 2010, formally finding that all efforts had been exhausted and further attempts were futile.  The RO also notified the Veteran of efforts in this regard in letters dated in February 2008, May 2008, July 2008, April 2010, and August 2010.    

In October 2007 the Veteran submitted some service personnel records in support of his claim.  An airman military record shows that in March 1967 he was enrolled in Morse Code Intercept Operator course number 29231, but an undated remark indicates that he withdrew from that course due to medical deficiency.  The record does not identify the specific deficiency.  In April 1967 his duty title was listed as Student Eliminee, and in May 1967 it was listed as Administrative Specialist, and he was stationed at McConnell AFB.  A special order dated in April 1967 shows that he was "relieved from assignment pipeline stu, 3406" and assigned to McConnell AFB.  In an accompanying statement, the Veteran asserted that the records substantiated his claim that he was injured and corroborated his claim that he was reassigned to McConnell AFB due to his injuries.  He added that instead of being medically discharged after being injured, he went on to complete his tour of duty.  

The RO should attempt to obtain the Veteran's complete service personnel records because they may contain additional information to substantiate his claims.  

The Veteran's claim for service connection for disorders of the back and right side ribs was received in April 2004.  In an attached letter he stated that he fell in February 1967 during training exercises at Keesler AFB and spent about two weeks in the hospital for back and right side injuries.  He stated that he continued to receive treatment as needed from the McGuire VA Hospital in Richmond, Virginia after discharge until he obtained private health insurance.  

His claim for depression secondary to his right side rib injury was received in June 2004.  He described being in constant pain, taking pain medication (Darvon) for over 20 years, and having increased right side rib pain during the past few years.

In correspondence received in September 2004, the Veteran detailed that in March 1999 his developer sold his retirement project, leaving him with no business.  He explained that he and his wife were getting by until September 2002 when his wife was laid off from her job, his wife found a new part-time job, but six months later the company was sold and she was unemployed again.  He also stated that for the past two years he had been living off money he had set aside for retirement.  

In another statement received in September 2004, he reported that the pain from a rib and back injury had become progressively worse in the last four to five years and that he had been on Darvon and Vicodin for over ten years as prescribed by his private physician, Dr. C. T.  He also explained that in August 2002 he spent approximately two weeks in bed with back pain and a sciatic nerve injury to his left leg and never fully recovered.  He stated that he did not know the cause, but his private doctor, C. T. had the records.  Finally, he stated that in August 2003 he bent down to look under a lawn mower, spent a week in bed, and has had constant pain in his right ribs, back, and left sciatic nerve since then.

As noted, the Veteran contends that upon separation from service, he was treated for his back and rib injuries at McGuire VA Hospital in Richmond, Virginia from September 1970 through September 1981 at which time he obtained private health insurance.  In July 2004 and June 2005 the Richmond VA medical center replied that there were no records, including retired records, on the Veteran during the specified time period.  In October 2005 the RO made a formal finding on the unavailability of those records in a memorandum to the file and notified the Veteran that efforts to obtain the records had been exhausted.

To support his contention that he received VA treatment from McGuire VA medical center in 1970 after service, he indicated in June 2005 that he had a plastic card given to him in 1970 that has three scheduled appointments for back treatments.  His wife also stated that the Veteran had received VA and private treatment for his back and ribs since February 1967.  He submitted photocopies of the card in October 2005.  One side of the card, which lists the Veteran's name and address, reads "VA Patient Data Card," and the side of the card reads "VA Form 10-1124, Jan 1979."  The other side of the card lists three "ortho" appointments in June, July, and September 1981.  The bottom of the card reads "VA Form 10-1124a, Apr 1972."

The earliest treatment records in the claims file are from Dr. C. T., dated from April 1995 to February 2004.  They contain no complaints regarding the right ribs.  In a November 1996 note, the Veteran complained of some radiating chest pain under his arms and into his back associated with bronchitis.  In August 2002 he stated that he "developed pain lower back radiating down left leg" in the last week.  In September 2002 he reported he was losing his health insurance at the end of the month and complained of chronic left sciatica.  These treatment records also reflect that Dr. C. T. prescribed Darvocet N 100 for chronic fibromyalgia at least from September 1997 to February 2004.  The records also show a history of chronic anxiety in September 1997, chronic mild depression in February 1999, and complaints of depression and low energy in August 2003.

In a private new patient information form dated in August 2003 from R. D., D.C., the Veteran complained of lower back pain.  He denied seeing any doctors or being hospitalized for his current problem.  He indicated that he was taking Darvocet for general pain related to previous injuries involving his arm and hands.  In an additional comments section of the form, he indicated that last week he lifted a mower and felt a strain.  A few days later he could not move without pain in his lower back and down into his legs.  In an assessment of activities of daily living completed a few days later, he indicated that he had not had prior symptoms similar to his current complaints.  He also checked a box indicating that he was not sure if his history had contributed to his current complaints.

In a new patient VA treatment note dated in May 2004, the Veteran reported experiencing depression over chronic pain, taking medication for anxiety disorder, and chronic pain in his right shoulder, right rib, and low back status post fall in 1967 controlled with Darvocet.  In a behavioral health note dated in July 2004, he claimed almost no pleasurable activities, social life, or physical activities.  The assessment was depression associated with social isolation and inactivity.  

In a statement dated in May 2005, Dr. C. T. indicated that he had treated the Veteran since 1997.  He stated that the Veteran has a history of fibromyalgia with underlying anxiety and depression.  He reported that the Veteran has required Darvocet for chronic pain throughout the upper and lower back and variably in the extremities.

In a letter dated in May 2005, T. J., D.C., stated that the Veteran was seen in August 2003 with significant lumbar pain, bilateral hip pain, and bilateral leg pain due to an incident several days earlier when lifting a mower.  Dr. T. J. indicated that cervical and lumbar films showed degenerative joint disease and degenerative disc disease as well as spondylosis throughout the lumbar spine and lower cervical regions.  He stated that the findings were consistent with an old injury.  He did not identify any objective findings associated with the Veteran's current lifting injury.

In a VA spine examination report dated in December 2005, the Veteran described falling and hitting a curb, fracturing several ribs on the right side and injuring his lower back in February 1967 and spending a couple weeks hospitalized.  He stated that right after getting out of the service, he was seen at McGuire VA Hospital for complaints of back pain and right-side chest pain.  He reported no improvement in his condition over time, and believed that there had been a change in appearance of his right ribs.  He described increased deformity involving his right rib cage anteriorly and that if he twists or turns a certain way, he experiences severe pain that shoots across his chest.  Following a physical examination and x-ray study, the diagnosis was degenerative disc disease of the lumbar spine; chronic pain consistent with fibromyalgia based on medical records provided by Dr. C. T. and on examination; and no documentation in the Veteran's records of the injury occurring as he described it at Keesler AFB.

The examination report reflects that the VA examiner thoroughly reviewed the claims file, and the report cites private treatment records as well as lay statements.  The examiner noted that the letter submitted by Dr. T. J. suggesting that the Veteran has degenerative disc disease and joint disease and spondylosis compatible with an old injury and explained that he was at a loss because x-rays that he reviewed on examination showed only evidence of degenerative disc disease involving L5-S1 and nothing on films to suggest any evidence of injury that would allow Dr. T. J. to come to that conclusion.  The examiner added that he has no documentation radiographically that there has been any injury and therefore does not find that would be a finding based upon clinical examination and data available to him.

The examiner summarized that he had no evidence based upon the information available to him that the Veteran's present clinical condition is related to any injury that occurred while in the military service since there is no documentation of any alleged injury.  He concluded that the Veteran's present condition and complaints of back pain are consistent with findings found by Dr. C. T. in the past and that is fibromyalgia.

In a statement dated in March 2006, the Veteran indicated that the VA examiner suggested that he get an MRI (magnetic resonance imaging) study to obtain a more defined image of any spinal damage.  An April 2006 VA lumbar spine MRI report indicated that the study was requested for low back pain with left leg weakness and numbness.  Other clinical history noted that the Veteran had a metal plate placed in his left forearm in 1985.  The impression was left paracentral disc protrusion at the L4-5 level.  The report did not identify findings associated with prior injury or trauma.

As this report was provided after the VA examination, the Board finds that a new VA examination should be scheduled to obtain an opinion as to whether any current low back disorder is possibly related to service. 

In August 2010 the Veteran submitted a color photocopy of a photograph of himself purporting to establish that he has an indentation on the right chest wall as compared to the left, which he argues is a residual of his rib injury.  Because a right chest wall deformity was noted at enlistment and contends he has one now, the Veteran should be afforded a VA examination to obtain an opinion as to whether his pre-existing right chest wall deformity was aggravated by service, including by the claimed February 1967 injury.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2011); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Regarding the issues of depression and sciatica of the left lower extremity claimed as secondary to low back and right rib disorders, because the issues of psychiatric disability and sciatica of the left lower extremity may be affected by the issue of service connection for low back and right rib disorders, they are inextricably intertwined and must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records through official channels and associate them with the claims file.  All efforts to obtain such records should be documented.  If the records cannot be obtained the Veteran and his attorney should be notified of such.

2.  The RO should ask the Veteran to specify all of the private and VA medical providers that he has not previously identified where he has received treatment for his claimed low back, right ribs, psychiatric, and left lower extremity sciatica since separation from service.  After securing the necessary release, the RO should obtain any records that are not duplicates of those already in the claims file.

3.  After completion of the above, the Veteran should be afforded a VA orthopedic examination by a physician to determine whether his current lumbar spine condition is related to service and to address the Veteran's claim for his right ribs.

All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

a. After thoroughly reviewing the record and examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current lumbar spine disability is related to any event, injury, or disease during active military service.  A medical analysis and rationale must be included with any opinion(s) rendered.

b. Following a thorough review of the claims folder and physical examination, the physician is asked to respond to the following with respect to the ribs claim:

(1) Did the Veteran's preexisting right chest wall deformity undergo a permanent increase in severity of the underlying condition during service?  In rendering the opinion, the examiner should explain whether current objective findings demonstrate evidence of prior injury or trauma. 
(2) If there was an increase in the severity of the underlying disability of the right ribs during service, the examiner should provide an opinion as to whether that increase was clearly due to the natural progress of the disorder.  Please provide the medical reasoning for your conclusion. 
(3) Is any current disorder of the right ribs related to the claimed in-service injury in February 1967?  Please provide the medical reasoning for your conclusion.
(4) If any disability of the right ribs is deemed to have been first manifested in service, that is, it did not pre-exist service, the examiner should so indicate and provide the medical reasoning for the conclusion.
      
5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


